Abatement Order filed December 11, 2012




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00135-CR
                                  NO. 14-12-00136-CR
                                  NO. 14-12-00137-CR
                                    ____________

                         DON GRIJALVA-LEWIS, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 174th District Court
                               Harris County, Texas
                Trial Court Cause Nos. 1146588, 1223212, and 1224946


                                ABATEMENT ORDER

       On August 10, 2012, we directed the Harris County District Clerk to file a
supplemental clerk's record containing the Presentence Investigation Report in each of
these appeals. As of this date, no supplemental records have been filed.

       When a filing designated for inclusion in the clerk's record has been lost or
destroyed, the parties may, by written stipulation, deliver a copy of the filing to the trial
court clerk for inclusion in the record. Tex. R. App. P. 34.5(e). If the parties cannot
agree, the trial court must determine what constitutes an accurate copy of the missing
document and order it included in the record. Id.

       Accordingly, for each case, the parties are directed to, by written stipulation,
deliver a copy of the presentence investigation report to the trial court clerk for inclusion
in the record within 15 days of the date of this order. The Harris County District Clerk is
directed to file a supplemental clerk's record in each case containing the Presentence
Investigation Report within 10 days of receipt from the parties.

       If the parties cannot agree, the trial court is directed to determine what constitutes
an accurate copy of the presentence investigation report for each case and to have a
supplemental clerk's record containing the presentence investigation report filed with the
clerk of this court within 45 days of the date of this order.

       The appeals are abated, treated as a closed case, and removed from this court's
active docket. The appeals will be reinstated on this court's active docket when the
supplemental clerk's records containing the presentence investigation reports are filed in
this court. The court will also consider an appropriate motion to reinstate the appeals filed
by either party, or the court may reinstate the appeals on its own motion.



                                          PER CURIAM